                 IN TFIE LINITED STATES DISTRICT COURT
            FOR TFIE WESTERN DISTRICT OF NORTH CAROLINA                             *fr-{hF*D*
                            ASI{EVILLE DIVISION                                      DEC 0    Z   zorc
                            DOCKET NO.       1:   19-CR-0007 6
                                                                               "&hl*dF.lffpHFk
LINITED STATES OF AMERICA
                                                     CONSENT ORDER AND
              V.                                   JUDGMENT OF FORFEITURE

JORDAN COLE LAWS


       WHEREAS, the defendant, JORDAN COLE LAWS, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. l1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. 5 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(bxl) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, THEREFORE, IT IS FIEREBY ORDERED THAT the following
property all seized on or about April 212019 during a search of the residence of
Jordan Cole Laws is forfeited to the United States:

            o   iPhone 8 Plus cellular phone, model MQ962/AL864,MEID number
                356711085767210;
            o   Samsung Galaxy J3 Luna Pro, model SM-S327VL, MEID number
                089911936900458808;
            o   LG cellular phone; and
            o   Motorola cellular phone.

       The United States Marshal andlor other property custodian for          the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

       Ifand to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

       Any person, other than the defendant, asserting any legal interest in the
properfy ndy, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.




                                           2
           Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
     the United States Attorney's Office is authorizedto conduct any discovery needed
     to identifo, locate or dispose of the property, including depositions, interrogatories,
     requests for production of documents and to issue subpoenas, pursuant to Fed. R.
     Civ. P. 45.

            Following the Court's disposition of all timely petitions filed, a final order of
     forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
     party files a timely petition, this order shall become the final order and judgment of
     forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
     have clear title to the property and shall dispose of the property according to law.
     Pursuant to Fed. R. Crim. P.32.2(b)(4XA), the defendant consents that this order
     shall be final as to defendant upon filing.

     SO AGREED:




6,       JAMIN BAIN-CREED
         stant United States Attorney




     JORDAN COLE LAWS
     Defendant




     Attorney for Defendant
                                                Signed:   /rrrrh" 4rrw

                                                W. CARLETON,
                                                United States  istrate Judge
                                                              of North Carolina
